DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 13 is objected to because it appears to recite the identical claim language as claim 10. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites:
16.  The RPT device according to claim 2, wherein the water reservoir is engageable with the water reservoir dock by horizontal sliding.  

Claim 16 fails to further limit the scope of claim 2, because claim 2 indicates that the “water reservoir is configured to horizontally slide into the cavity of the water reservoir dock.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 2, 6, 7, 9, 11, 12, 16, 24, 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler et al., US 2007/0169776 A1 in view of .
Claims 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kepler in view of Virr in view of Gaynor and in further view of Mulvaney et al., US 6,427,984 B1.
Claims 17–20, 22, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kepler in view of Virr in view of Gaynor and in further view of McCausland et al., US 4,670,144.
Claims 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kepler in view of Virr in view of Gaynor in further view of Mulvaney in further view of McCausland and in further view of Roscoe, US 5,761,030.
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kepler in view of Virr in view of Gaynor in further view of Mulvaney and in further view of McCausland. 
Claims 32–35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kepler in view of Virr in view of Gaynor and in further view of Roscoe.
Regarding claim 2, Kepler teaches a pressure support system 10 (the “RPT device”) for pressurizing breathable air to treat a respiratory disorder in a patient.  See Kepler Figs. 1A, 1B, [0037], [0038]. 
The RPT device comprises a gas flow generating system 12 (the “flow generator”) configured to pressurize breathable air.  See Kepler Fig. 1B, [0037].
The system 10 also comprises a docking assembly 14 (the “water reservoir dock”).  See Kepler Fig. 1B, [0038].  The dock 14 has a cavity that receives a tank 16.  Id.  The dock 14 also has a docking conduit assembly 276 (the “dock seal”).  Id. at Fig. 18, [0093].
The system 10 also comprises a fluid tank 16 (the “water reservoir”) configured to hold a volume of water to be used for humidification of the breathable air.  See Kepler Fig. 1B, [0038].  The tank 16 is movable relative to the dock 14 between a secured position (any position where the tank 16 is inserted into the dock 14) and an insecured position (any position where the tank 16 is outside of the dock).  The movement of the tank 16 relative to the dock 14 is seen in Figs. 1A and 1B.
The tank 16 comprises a lower housing 190 (the “reservoir base”) configured to hold the volume of water.  See Kepler Fig. 14, [0081].  The lower housing 190 includes a stainless steel heat conductor 240 (the “heat conductive metal plate”).  Id. at Figs. 14, 16, [0086].
The tank 16 also comprises an upper housing 188 (the “reservoir lid”) comprising an inlet 18 to receive pressurized air and an outlet 20 through which pressurized air exits the tank 16 with added humidity.  See Kepler Fig. 14, [0038].
The tank 16 further comprises tab openings 232 (the “hinge joint”) which pivotally couple the upper housing 188 with the lower housing, because the housings 188, 190 are pivoted with respect to each other after the protrusions 214a, 214b are slid through tab openings 232.  See Kepler Fig. 14, [0087].  
The tank 16 also comprises a housing seal 209 (the “seal”) to sealingly engage the upper housing 188 with the lower housing 190 when the tank is in the closed position. See 
The tank 16 further comprises a catch 226 (the “latch”) to secure the upper and lower housings 188, 190 together.  See Kepler Fig. 14, [0087].  
The cavity of the dock 14 is configured and sized to at least partially receive the water reservoir, as seen in Figs. 1A and 1B.  Any position where the tank 16 is located within the dock 14 can correspond to the “operative position.”
The tank 16 is configured to horizontally slide into the cavity of the dock so as to be at least partially inserted into the cavity, as seen in Figs. 1A and 1B.
The tank 16 comprises an insertion end, which is the end adjacent to the inlet 18 and outlet 20.  See Kepler Fig. 14, [0038].  The tank 16 also has a graspable end, which is the end with handle ridge 204.  Id. at Fig. 14, [0082].
The insertion end is configured to be inserted into the cavity of the dock 14, as seen in Fig. 1B.  At least a portion of the graspable end remains exposed when the tank 16 is inserted into the cavity in the operative position, as seen in Fig. 1B.  Note also that when the tank 16 is partially inserted into the dock, at least a portion of the graspable end is exposed.  Additionally, when the tank 16 is completely inserted into the dock 14, it would have been an obvious, routine engineering choice for the top and bottom of the graspable end to be exposed, because this would not alter the function of the pressure support system 10.
The insertion end includes the inlet 18 and the outlet 20.  See Kepler Fig. 14, [0038].  
The graspable end remains exposed when the inlet and outlet 18, 20 sealingly engage with the docking conduit assembly 276, as seen in Fig. 1B.  Note also that when the device is modified so that the entire back end of the tank 16 sticks out when it is 
It is noted that the tab openings 232 are positioned on the graspable end of the tank 16, with the catch 226 located on the insertion end.  See Kepler Fig. 14, [0087].  But it would have been obvious to swap the location of these elements, because it would merely represent rearranging parts with no change in the function of the device.  See MPEP 2144.04(VI)(C).  With this rearrangement, the tab openings 232 would be received in the cavity of the dock 14 and the catch 226 and graspable end would eb exposed when the tank 16 is inserted into the dock 14.  
The seal 209 has at least some compressibility, due to its structure as a gasket.  See Kepler Fig. 14, [0087].  Also it would have been obvious to manufacture the seal 209 from a compressible material, such as silicone rubber, because Virr teaches that this material is suitable for constructing gaskets.  See 
The catch 226 includes a ledge 210 (the “upper latch portion”) provided on the upper housing 188, and a tabbed member 228 (the “lower latch portion”) provided on the lower housing 190.  See Kepler Fig. 14, [0084].
The ledge 210 is latched to the tabbed member when the tank 16 is in the closed position.  See Kepler Fig. 14, [0084].  This provides at least some downward force to tank 16 to the tank 16 to move it between the first position and the second position, because the purpose of the catch 226 is to keep the tank 16 closed.  Id. at [0087].  Note also that Gaynor teaches a reservoir 30 that is covered with a lid 40, with a gasket 41 positioned between the reservoir 30 and lid 40 to create a seal.  See Gaynor Figs. 1, 6, [0030].  The device comprises a latching mechanism 22 that at least partially compresses the gasket 41 to create a sufficient seal between the reservoir 30 and the lid 40.  Id. at Fig. 1, [0039].  It would have been obvious for Kepler’s catch 226 to compress the seal 209, to ensure that a proper seal is created between the upper and lower housings 188, 190.  It also would have been obvious to use Gaynor’s latching mechanism in place of Kepler’s catch 226, because this would merely represent substituting one known element for another, with a reasonable expectation of success.  See MPEP 2143(I)(B).
The graspable end of the tank 16 includes an upper gripping portion, which is the top of the upper housing 188, and a lower gripping portion, which is the bottom of the lower housing 190.  See Kepler Fig. 14, [0081].  
The upper and lower gripping portions are graspable by a patient to move the upper housing 188 toward the lower housing 190, because a user could grab the top and the bottom of the tank 16 while squeezing the tank 16 in their hands.  This would 

    PNG
    media_image1.png
    1052
    1267
    media_image1.png
    Greyscale


Regarding claim 6, the catch 226 in Kepler is positioned between the top and bottom of the upper and lower housings 188, 190, as seen in Fig. 14.
Regarding claim 7, it would have been obvious to manufacture Kepler’s seal 209 from an elastomeric material, such as silicone rubber, in view of Virr, for the reasons stated in the rejection of claim 2 above.
Regarding claim 9, the upper gripping portion includes an upper gripping surface, which is a surface on the top of the upper housing 188.  See Kepler Fig. 14, [0081].  The lower gripping portion includes a lower gripping surface, which is a surface Id.  The upper gripping surface is configured to receive a downward gripping force, and the lower gripping surface is configured to receive an upward gripping force opposed to the downward gripping force, because a user could squeeze the top and bottom of the tank 16.
Regarding claim 10, the surface below the catch 226 can be interpreted as the “lower gripping surface.”  This surface is recessed into the lower housing 190 below the catch 226, as seen in Fig. 17.
Additionally, Mulvaney discloses a humidifier 10 with a base having a pair of recessed handles 21, 22, which facilitate handling of the humidifier 10.  See Mulvaney Fig. 3, col. 4, ll. 25–36.  It would have been obvious to modify Kepler’s lower housing 190 to have a recessed handle on either side of the housing 190, to facilitate handling of the tank 16.
Regarding claim 11, the inlet 18 and outlet 20 are formed in a sidewall of the upper housing 188, as seen in Fig. 14.  The sidewall is the vertical wall that extends upwardly from the upper housing 188.  Additionally, the inlet and outlet 20 are formed in the top side wall of the upper housing 188.  This top side wall can also be considered the “side wall.”
Regarding claim 12, in Kepler, the tank 16 has a bottom surface forming a bottom plane that is horizontal when the tank is in a working orientation, as seen in Fig. 14.  This plane is perpendicular to the vertical wall that extends upwardly from the upper housing 188.  See Kepler Fig. 14.
Claim 13 
Regarding claim 16, the tank 16 is engageable with the dock 14 by horizontal sliding, as seen in Figs. 1A and 1B.
Claim 17 requires that for the device of claim 2, the hinge joint includes a pair of hinges each configured to engage with a respective one of a pair of recess portions to provide pivotal movement.  Each pair of hinges includes a cylindrical pin.
In Kepler, the hinge joint comprises a pair of protrusions 214a, 214b which engage with a respective pair of tab openings 232a, 232b, to provide pivotal movement.  See Kepler, Figs. 14, 15, [0087].  
The reference fails to teach each pair of hinges including a cylindrical pin.
But McCausland discloses a water purification system comprising a cover member 72 and a base part 54, with a pair of hinges that pivotally couple the cover member 72 to the base 54.  See McCausland Fig. 2, col. 3, ll. 38–60.  The hinge mechanism comprises a pair of hinges 68, 70 on the cover 72, configured to engage with a pair of recess portions on the base 54, to provide the pivotal movement.  Id.  Each of the hinges 68, 70 includes a cylindrical hinge pin 71.  Id.
It would have been obvious to use McCausland’s hinge mechanism in place of the hinge structure illustrated in Kepler, because this would merely represent substituting one known element for another, with a reasonable expectation of success.  See MPEP 2143(I)(B).

    PNG
    media_image2.png
    780
    604
    media_image2.png
    Greyscale

Claim 18 requires for the reservoir of claim 17, the pair of hinges are provided to the reservoir lid and the pair of recess portions are provided to the reservoir base.
When Kelper is modified in view of McCausland, it would have been obvious for the hinges 68, 70 of McCausland to be provided on Kelper’s upper housing 188, with the recesses provided in the lower housing 190, because this is the configuration seen in Fig. 2 of McCausland.  See McCausland Fig. 2, col. 3, ll. 38–60.
Claim 19 
In McCausland, each side of the cover 72 includes a hinge arm 68, 70, with each arm having a pin 71 extending inwardly from the hinge arm 68, 70 into hinge bearing 66.  See McCausland Fig. 2, col. 3, ll. 38–60.
Claim 20 requires for the reservoir of claim 17, the reservoir lid includes an arm having a support edge.  The reservoir base includes an abutment support surface to engage the support edge at the open positon of the lid.  
In McCausland, the cover 72 has an arm (either one of 68, 70) having a support edge (the lower edge of each of 68, 70). See McCausland Fig. 2, col. 3, ll. 38–60.  The base 60 has an abutment support surface (the surface adjacent to hinge bearing 66 receiving each arm 68, 70) to engage the support edge at the open position.  Id.  It would have been obvious to modify Kepler in view of McCausland for the reasons stated in the rejection of claim 17 above.
Claim 22 requires for the reservoir of claim 2, the lid includes a pair of support edges and the base includes a pair of abutment support surfaces to engage the respective support edges at the open position of the lid. Claim 23 requires for the device of claim 22, the pair of support edges and the pair of abutment support surfaces are arranged to hold the lid at the open position in which the lid is arranged upright relative the base.
In McCausland, the cover 72 includes a pair of support edges, which are the edges of hinge bearings 68, 70.  See McCausland Fig. 2, col. 3, ll. 38–60.  The base 54 includes a pair of abutment support surfaces to engage the support edges, which are the surfaces of the recesses that engage the bearings 68, 70, at the open position of the cover 72.  Id.  This configuration is engaged to hold the cover 72 in the upright position, 
Regarding claim 24, In Kepler, the inlet opening 192 is associated with a tank inlet 18 (the “inlet conduit”) and the outlet opening 194 is associated with a tank outlet 20 (the “outlet conduit”).  See Kepler Fig. 14, [0081].  The tank inlet 18 and outlet 20 each have an interior end terminating within the reservoir, because breathable gas enters eh tank at inlet 18, passes through the tank 16 and then exits the tank at outlet 20.  Id. at [0038].
Claim 25 is a combination of claims 6, 7, 9–12, 17, and 22–24.  Claim 26 is a combination of claims 6, 7, 9, 10, 17–9 and 24.  Each of claims 25 and 26 also indicates that the reservoir lid includes a retainer to releasably secure the reservoir to the dock, where the reservoir is configured so that downward pressing of the reservoir lid disengages the retainer and allows removal of the water reservoir.
Claim 25 is unpatentable for the reasons stated in the rejection of claims 6, 7, 9–12, 17, and 22–24 stated above.  Claim 26 is unpatentable for the reasons stated in the rejection of claims 6, 7, 9, 10, 17–19 and 24.
Additionally, it would have been obvious to provide Roscoe’s latch 70 in Kepler’s upper housing 188, to secure the tank 16 to the dock 14.  The latch 70 would correspond to the “retainer” of claim 25.
More specifically, Kepler’s tank 16 acts in the same way as a drawer when it is inserted and removed from the dock 14, as seen in Figs. 1A and 1B.  Roscoe discloses a drawer-like tray structure 34 that is received in a housing 12.  See Roscoe Fig. 2, col. 3, ll. 45–58.  The tray 34 comprises a latch portion 70 that is received in a recess Id. at Fig. 2, col. 4, ll. 38–52.  When the tray 34 needs to be removed from the housing 12, a user pushes down on tab portions 76 to disengage the latch 70 from the recess.  Id. at Fig. 2A, col. 4, ll. 53–60.  
Roscoe’s latch 70 is beneficial, because it secures the tray 34 in the housing 12, so that the tray 34, to prevent the tray 34 from being accidentally removed from the housing 12.  It would have been obvious to provide Roscoe’s latch 70 on Kepler’s upper housing 188, to provide this benefit.  

    PNG
    media_image3.png
    1003
    1432
    media_image3.png
    Greyscale

With this modification, the latch 76 would correspond to the “retainer.”  The latch 76 is pressed down for release.  Therefore, when the latch 76 is provided on Kepler’s upper housing 188, downward pressing of the upper housing 188 on the latch 76 would disengage the latch 76 to allow removal of the tank 16.
Claim 27 
Claim 32 requires for the device of claim 2, the water reservoir includes a retainer to secure the reservoir to the dock.  When the reservoir is to be removed from the dock, the reservoir is configured so that the graspable end is exposed to allow downward pressing of the lid by the patient, thus compressing the seal into the second position, to allow the water reservoir to move to the insecured position to disengage the retainer and allow removal of the reservoir from the dock.
It would have been obvious to include Roscoe’s latch 76 on Kepler’s upper housing 188, for the reasons stated in the rejection of claims 25 and 26 above.  With this modification, the latch 76 would correspond to the “retainer.”  
Note that the functional limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device, rather than it’s structure.  See MPEP 2114(II).
But when Kepler’s tank 16 is to be removed from the dock, with Roscoe’s latch 76, the tank 16 would be pulled out, with the latch 76 holding the tank 16 in place, similar to the configuration illustrated in Fig. 2 of Roscoe.  The graspable end of the tank 16 would be exposed, and a patient could grab it to apply downward pressure on the upper housing 188.  This would compress the seal 209 to the second position. If the patient pressed hard enough, this could disengage the latch 76.  Or a patient could press down on the graspable end, and also press down on the latch to disengage the latch 76.  When the latch 76 is disengaged, the tank 16 could be removed from the dock 14.
Claim 33 requires for the device of claim 32, the retainer comprises a protrusion provided in the lid and a recess provided in the dock.  The protrusion is configured to engage with the recess to secure the reservoir to the dock.
In Roscoe, the latch 76 comprises a protrusion, as seen in Fig. 2.  This protrusion engages with a recess formed between the top of the housing 12 and lip 74, to secure the tray 34 within the housing 12.  Roscoe Fig. 2, col. 4, ll. 38–52.  When Kepler is modified in view of Roscoe, the dock 14 would comprises a similar recess to receive the latch 76.
Claim 34 requires for the device of claim 33 that the lid comprises a plastic material and the protrusion is formed in one piece with the lid.
In Kepler, the upper housing 188 is manfuactured from plastic.  See Kepler [0081].
It would have been obvious for Roscoe’s latch 76 to be formed in one piece with the upper housing 188, because the use of a one-piece construction instead of multiple parts is an obvious engineering choice.  See MPEP 2144.04(V)(B).
Claim 35 requires for the device of claim 33, the reservoir is configured so that, when the reservoir is at least partly received in the dock, the seal urges the lid to effect and maintain engagement between the protrusion and the recess and secure the reservoir in the dock.
The limitations of this claim fail to patentably distinguish over the prior art because they describe the manner in which the device is intended to operate rather than its structure.  See 
Note, however, that the seal 209 will push upward on the lid 188, because for every action there is an equal and opposite reaction.  This upward pushing would contribute, at least somewhat, to urging the upper housing 188 to effect and maintain engagement between the latch 76 and the recess to secure the tank 16 in the dock 14.
Claim 36 requires for the device of claim 2, the reservoir comprises a height at the insertion end in the secured position that is larger than a height of the reservoir at the insertion end in the insecured position.
When Kepler’s tank 16 is removed from the dock 14, a user could squeeze it to compress the seal 209 to reduce the height of the insertion end.  When the tank 16 is inserted into the dock, and is not squeezed by the user, it would have a larger height compared to when it is squeezed by the user.
Claim 37 requires for the device of claim 2, the cavity of the dock comprises a height.  The reservoir includes a height at the insertion end that is less than the height of the cavity when the reservoir is in the insecured position to allow the reservoir to slide into and out of the cavity of the dock.
In Kepler, the tank 16 has a height that is less than the height of the cavity of the dock 14, so that the tank 16 can be inserted into and out of the dock, as seen in Figs. 1A and 1B.
Response to Arguments
The Applicant argues that Kepler differs from claim 2 because the catch 226 is on the insertion end while the tab openings 232 are on the graspable end.  See Applicant Rem. dated Mar. 16, 2022 (“Applicant Rem.”) 13.  As noted above, it would have been an obvious, routine engineering choice to swap the location of these See MPEP 2144.04(VI)(C).
The Applicant also argues that there is no discussion that the housing seal 209 is compressible to allow movement of the upper housing 188 relative to the lower housing.  See Applicant Rem. 14.  
The Examiner respectfully disagrees.  A person of ordinary skill in the art would understand that the seal 209 is compressible, due to its function as a gasket.  Additionally, Gaynor discloses a gasket 41, used to create a seal between a lid 40 and reservoir 30, is compressible in order to create a seal between these two elements.  See Gaynor [0039].  Therefore, a person of ordinary skill in the art would understand that the seal 209 is compressible, to allow it to seal the upper and lower housings 188, 190.  When downward force is applied to the tank 16, the upper housing 188 would move relative to the lower housing 190, due to the compressibility of the seal 209.
The Applicant further argues that Kepler’s device does not comprise an upper latch portion provided in the upper housing 188, and a lower latch portion provided in the lower housing 190.  See Applicant Rem. 15.  
The Examiner respectfully disagrees.  The ledge 210 is part of the catch 226 and is provided in the upper housing, while the tabbed member 228 is also part of the catch 226 and is provided in the lower housing 190.  See Kepler Fig. 14, [0084].
The Applicant further argues that Kepler fails to disclose upper and lower gripping portions, provided in the upper and lower housings 188, 190, with the gripping portions being graspable to move the upper housing 188 toward the lower housing 190 to compress the seal 209 into the second position.  See 
The Examiner respectfully disagrees.  The upper and lower housings 188, 190 each have several surfaces (e.g., the top and bottom of the reservoir 16) that could be grasped by a user.  When the user grabs the reservoir and squeezes it, the upper and lower housings 188, 190 would move toward one another.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776